Wright, J.,
concurring in part and dissenting in part. While I concur with the holding that video poker machines are gambling devices per se under R.C. 2915.01(F)(3), I cannot agree that the four machines involved in this case should be returned to appellee.
The majority opinion asserts that, because there is no evidence of a violation of gambling laws, the poker machines cannot be classified as “contraband” as defined in R.C. 2901.01(M) (6). This statute states in pertinent part:
“(M) ‘Contraband’ means any property described in the following categories:
íí* * *
“(6) Any gambling device, paraphernalia, money as defined in section 1301.01 of the Revised Code, or other means of exchange that has been, is being, or is intended to be used in an attempt or conspiracy to violate, or in the violation of, Chapter 2915. of the Revised Code.”
Since we have held that these video games are gambling devices per se under R.C. 2915.01(F)(3), the machines themselves must be classified as illegal contraband under R.C. 2901.01 (M)(6). The evidence is undisputed that the four video poker machines seized by Beaver Township police were leased to a third party by appellee. At the very least, it should be apparent that a prima facie case was established that these machines were being used in violation of R.C. Chapter 2915. In addition, any future use of these machines in Ohio would violate the statute.
*177Illegal narcotics are not returned to individuals after a trial despite a finding of not guilty. Likewise, this form of contraband should not be returned to appellee. For the foregoing reasons, I must concur in part and dissent in part.
Locher, J., concurs in the foregoing opinion.